Name: 1999/163/EC: Commission Decision of 17 February 1999 laying down protection measures concerning trichinosis (notified under document number C(1999) 331) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  political geography;  agricultural policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 1999-03-02

 Avis juridique important|31999D01631999/163/EC: Commission Decision of 17 February 1999 laying down protection measures concerning trichinosis (notified under document number C(1999) 331) (Text with EEA relevance) Official Journal L 054 , 02/03/1999 P. 0019 - 0020COMMISSION DECISION of 17 February 1999 laying down protection measures concerning trichinosis (notified under document number C(1999) 331) (Text with EEA relevance) (1999/163/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC, and in particular Article 19 thereof,(1)Whereas recently cases of human trichinosis have appeared in the territory of the Community; whereas epidemiological investigations have shown that these cases were related to imports of slaughter horses originating in the Federal Republic of Yugoslavia;(2)Whereas Community legislation lays down that horse meat must be submitted to a systematic control for the detection of the possible presence of larvae of Trichinella spiralis;(3)Whereas, according to information collected and brought to the attention of the Commission during a Community inspection carried out on the spot, doubts might be raised with regard to the appropriateness of the methods of detection and their application;(4)Whereas, awaiting a scientific opinion on this question, measures should be taken in order to ensure that horses intended for slaughter and horse meat originating in the Federal Republic of Yugoslavia do not constitute a hazard to human health;(5)Whereas this can be ensured by ensuring that horse meat has been submitted to a cold treatment sufficient to destroy larvae, possibly present;(6)Whereas Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (4), as last amended by the Act of Accession of Austria, Finland and Sweden lays down the detection methods and methods of destruction of Trichinella spiralis in swine meat and horse meat;(7)Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall ensure that meat from horses which are imported from the Federal Republic of Yugoslavia for being slaughtered in the Community, is submitted to a cold treatment as referred to in Annex IV to Directive 77/96/EEC before it is placed on the market for human consumption.Article 2 This Decision shall apply until 31 March 1999.Article 3 The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 17 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 373, 31. 12. 1990, p. 1.(4) OJ L 26, 31. 1. 1977, p. 67.